DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CHANNEL TRANSMISSION METHODS AND DEVICE.
Claim Objections
Claims 5, 10, 17 are objected to because of the following informalities:  “followings” should be “following” instead.  Appropriate correction is required.
Claims 14-20 are objected to because of the following informalities:  “The device” should be “The channel transmission device” instead.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0229152 A1 (“PARK”) [provided by Applicant] in view of  LG ELECTRONICS: "Discussion on carrier aggregation and bandwidth parts", 3GPP DRAFT; R1-1715892, XP051339352 (“LG”) [provided by Applicant].
As to claim 1, Park discloses a channel transmission method comprising:
determining, by a terminal, transmission time corresponding to a first channel as a first moment (paragraph [0080]: "the base station may set to terminals such that multi-TTIs based on different numerologies may be associated with different bandwidth parts”), 
wherein a Band Width Part (BWP) activated by the terminal presently is a first BWP (paragraph [0084]: "The terminal expects that at least one DL BP and UL BP 
receiving, by the terminal, first control information from a network device (paragraphs [0110], [0111]: "DCl”),
wherein the first control information comprises first indication information, and the first indication information is to indicate that a to-be-activated BWP is a second BWP (Claim 17: "receiving, by the wireless device, second DCI comprising a second indicator field that indicates at least one of the second bandwidth parts", Claim 21: "DCI indicating a deactivation of the at least one of the first bandwidth parts and indicating an activation of a different one of the first bandwidth parts”).
	Park does not expressly disclose transmitting, by the terminal, no first channel at the first moment when the first BWP and the second BWP meet a predetermined rule.
LG discloses in §3 that during BWP switching, RF is retuning and not capable of receiving (or transmitting) anything.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RF retuning of LG into the invention of Park. The suggestion/motivation would have been to have options for when a UE needs to switch a BWP (§3). Including the RF retuning of LG into the invention of Park was within the ordinary ability of one of ordinary skill in the art based on the teachings of LG.

As to claim 2, Park and LG further disclose the method of claim 1, further comprising: transmitting, by the terminal, the first channel at the first moment when the 
As to claim 3, Park and LG further disclose the method of claim 2, further comprising: directly activating, by the terminal, the second BWP and deactivating the first BWP in response to receiving the first control information when the first BWP and the second BWP do not meet the predetermined rule (Park, para. 0080, claim 21; LG, §3.2: "Bandwidth part activation/ deactivation”).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 4, Park and LG further disclose the method of claim 1, further comprising: performing, by the terminal, Radio Frequency (RF) retuning in response to receiving the first control information when the first BWP and the second BWP meet the predetermined rule, so that an activated BWP is switched from the first BWP to the second BWP (Park, para. 0080, claim 21; LG, §3.1: "if a UE needs to retune its center frequency…”).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 5, Park and LG further disclose the method of claim 1, wherein the predetermined rule comprises at least one of the followings: a central frequency point of the first BWP is not consistent with a central frequency point of the second BWP  (Park, para. 0080, claim 21; LG, §3.1: "if a UE needs to retune its center frequency…”); a bandwidth size of the first BWP is not consistent with a bandwidth size of the second 
As to claim 6, Park and LG further disclose the method of claim 1, wherein determining, by the terminal, the transmission time corresponding to the first channel as the first moment comprises: determining, by the terminal, as per a configuration or scheduling from the network device, the transmission time corresponding to the first channel as the first moment (Park, para. 0080; LG, §3.1: "First option is to 'switch' active BWP aligned with measurement configuration which may allow continuous data reception/transmission ... lf a UE opens up its RF without changing its center frequency, both measurement and active bandwidth part can be performed simultaneously”).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 7, Park and LG further disclose the method of claim 1, wherein receiving, by the terminal, the first control information from the network device comprises: receiving, by the terminal, at a second moment before the first moment, the first control information from the network device (Park, para. 0080, claim 17; LG, §2).  In addition, the same suggestion/motivation of claim 1 applies.


	As to claims 9-12, see similar rejections to claims 1, 5, 6, 7, respectively.
	As to claims 13-19, see similar rejections to claims 1-7, respectively.  Park at para. 0193 discloses the aforementioned operation of the processor 110 of the NR UE apparatus 100 or processor 210 of the NR eNB apparatus 200 may be implemented through software processing or hardware processing, or may be implemented through software and hardware processing and at para. 0194 discloses the scope of the present disclosure includes software (or, an OS, an application, firmware, a program, etc.) configured to implement operations according to various embodiments on an apparatus or a computer and a medium configured to store and execute such software on the apparatus or the computer. At para. 0188, processor, antenna, transceiver, memory.
As to claim 20, Park and LG further disclose device of claim 13, wherein the first control information is Downlink Control Information (DCI) (Park, paragraphs [0110], [0111]: "DCl”) or a Media Access Control Control Element (MAC CE) (LG, §1, Support activation/deactivation of DL and UL bandwidth part by explicit indication at least in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2021/0092717 A1 discloses at para. 0038 configuration information of each BWP configured to the UE may include information indicating at least one of numerologies of each BWP, a frequency position (e.g., center frequency), a bandwidth (also referred to as, for example, the number of Resource Blocks (also referred to as RBs or Physical RBs (PRBs)), and a time resource (e.g., a slot (mini slot), an index or a periodicity). The configuration information may be notified to the UE by higher layer signaling or Medium Access Control (MAC) signaling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463